Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 21 - 40 have been examined.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	The claimed invention is directed to “mental steps” and “mathematical concepts” without significantly more. 
	The claims recite:

training data
		
a measure of progress of operations

Claim 21
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “21. A method comprising:…” Therefore, it is a “method” (or “process”), which is a statutory category of invention. Therefore, the answer to the inquiry is: “YES”.

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 21 that recite abstract ideas?

	YES. The following limitations in Claim 21 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mental steps” and “mathematical concepts”:

performing, at one or more computing devices:

providing access to a respective partition of a training data set of a machine learning model to a plurality of computing resources, including a first computing resource and a second computing resource, wherein the first computing resource is assigned to perform operations of a training technique on a first partition of the training data set, and wherein the second computing resource is assigned to perform operations of the training technique on a second partition of the training data set;

detecting, during a training phase of the machine learning model, that a measure of progress of operations of the training technique through the first partition at the first computing resource exceeds a measure of progress of operations of the training technique through the second partition at the second computing resource; and

configuring, during the training phase, based at least in part on said detecting, one or more additional computing resources to perform at least a subset of remaining operations of the training technique on the second partition.

Step 2A (Prong Two) inquiry:

Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception?

Applicant’s claims contain the following “additional elements”:
	(1) A computing device or computing resource
	(2) A machine learning model


	A “computing device or computing resource” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0065] In various embodiments, computing device 9000 may be a uniprocessor system including one processor 9010, or a multiprocessor system including several processors 9010 (e.g., two, four, eight, or another suitable number). Processors 9010 may be any suitable processors capable of executing instructions. For example, in various embodiments, processors 9010 may be general-purpose or embedded processors implementing any of a variety of instruction set architectures (ISAs), such as the x86, PowerPC, SPARC, or MIPS ISAs, or any other suitable ISA. In multiprocessor systems, each of processors 9010 may commonly, but not necessarily, implement the same ISA. In some implementations, graphics processing units (GPUs) may be used instead of, or in addition to, conventional processors.

This “computing device or computing resource” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “machine learning model” is a broad term which is described at a high level. Applicant’s Specification recites:


[0025] In the embodiment shown in FIG. 1, the training coordinator 140 may receive 
an indication of a request 102 to train a machine learning model "M1" using a particular training data set (the data set is not shown in FIG. 1). Dynamically parallelized training of instances of a number of different categories of machine learning models associated with numerous problem domains may be managed by the coordinator 140. For example,30 various types of regression models (including models employing linear regression, logistic regression, multiple regression, stepwise regression and/or other regressionAtty. Dkt. No.: 6924-05901/P24391-USO2CON Page 10 Kowert, Hood, Munyon, Rankin & Goetzel, P.C. analysis techniques), binary classification models, multi-class classification models, natural language processing models, Gaussian process models, decision tree models, ensemble models, time series models, and/or other categories of models may all be trainable using parallel training techniques. A library 122 of several alternative training5 techniques may be available to training coordinator 140 in the embodiment shown in FIG. 1. Library 122 may include a set 123 of dynamically scalable parallelizable training techniques (PTTs), such as PTTs 130A, 130B and 130C. PTTs 130 may include a variety of optimization techniques in some embodiments, such as, for example, stochastic gradient descent (SGD), the Broyden-Fletcher-Goldfarb-Shanno (BFGS) algorithm,10 limited memory BFGS (also known as LMBFGS), and the like. At least some of the PTTs which involve optimization may have the property that as an optimization goal (e.g., a global or local minimum of a cost function) is approached, the inter-EP data transfer requirements generally tend to decrease. In such cases, as the parallel training technique 130 involving some number of EPs converges towards a solution (e.g., a set of15 model parameter values which provide predictions of a sufficiently high quality or accuracy), the amount of data that has to be transferred from (and/or to) the participant EPs for further optimization of the solution generally tends to fall. In other embodiments, the data transfer characteristics of some or all of the PTTs available to the training coordinator 140 may differ from those described above - e.g., a relatively constant20 amount of data may be transferred among the participant EPs regardless of the proximity to a solution. 


[0056] FIG. 10 is a flow diagram illustrating aspects of operations that may be performed to support dynamic scaling of execution platform sets for training machine learning models, according to at least some embodiments. As shown in element 1001, a request to generate or train a model may be received via a programmatic interface, e.g., at a component of a machine learning service similar to that described above. The request may indicate a training data set or one or more data sources from which observation records to be used to train the model are to be obtained. Training requests or requirements with respect to a wide variety of model families and problem domains may be received - e.g., regression models, classification models, time series models, neural network models, natural language processing models, and the like.

This “machine learning model” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following “additional elements”: 
	(1) A computing device or computing resource
	(2) A machine learning model
	A “computing device or computing resource” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0065] In various embodiments, computing device 9000 may be a uniprocessor system including one processor 9010, or a multiprocessor system including several processors 9010 (e.g., two, four, eight, or another suitable number). Processors 9010 may be any suitable processors capable of executing instructions. For example, in various embodiments, processors 9010 may be general-purpose or embedded processors implementing any of a variety of instruction set architectures (ISAs), such as the x86, PowerPC, SPARC, or MIPS ISAs, or any other suitable ISA. In multiprocessor systems, each of processors 9010 may commonly, but not necessarily, implement the same ISA. In some implementations, graphics processing units (GPUs) may be used instead of, or in addition to, conventional processors.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “machine learning model” is a broad term which is described at a high level. Applicant’s Specification recites:

[0025] In the embodiment shown in FIG. 1, the training coordinator 140 may receive 
an indication of a request 102 to train a machine learning model "M1" using a particular training data set (the data set is not shown in FIG. 1). Dynamically parallelized training of instances of a number of different categories of machine learning models associated with numerous problem domains may be managed by the coordinator 140. For example,30 various types of regression models (including models employing linear regression, logistic regression, multiple regression, stepwise regression and/or other regressionAtty. Dkt. No.: 6924-05901/P24391-USO2CON Page 10 Kowert, Hood, Munyon, Rankin & Goetzel, P.C. analysis techniques), binary classification models, multi-class classification models, natural language processing models, Gaussian process models, decision tree models, ensemble models, time series models, and/or other categories of models may all be trainable using parallel training techniques. A library 122 of several alternative training5 techniques may be available to training coordinator 140 in the embodiment shown in FIG. 1. Library 122 may include a set 123 of dynamically scalable parallelizable training techniques (PTTs), such as PTTs 130A, 130B and 130C. PTTs 130 may include a variety of optimization techniques in some embodiments, such as, for example, stochastic gradient descent (SGD), the Broyden-Fletcher-Goldfarb-Shanno (BFGS) algorithm,10 limited memory BFGS (also known as LMBFGS), and the like. At least some of the PTTs which involve optimization may have the property that as an optimization goal (e.g., a global or local minimum of a cost function) is approached, the inter-EP data transfer requirements generally tend to decrease. In such cases, as the parallel training technique 130 involving some number of EPs converges towards a solution (e.g., a set of15 model parameter values which provide predictions of a sufficiently high quality or accuracy), the amount of data that has to be transferred from (and/or to) the participant EPs for further optimization of the solution generally tends to fall. In other embodiments, the data transfer characteristics of some or all of the PTTs available to the training coordinator 140 may differ from those described above - e.g., a relatively constant20 amount of data may be transferred among the participant EPs regardless of the proximity to a solution. 


[0056] FIG. 10 is a flow diagram illustrating aspects of operations that may be performed to support dynamic scaling of execution platform sets for training machine learning models, according to at least some embodiments. As shown in element 1001, a request to generate or train a model may be received via a programmatic interface, e.g., at a component of a machine learning service similar to that described above. The request may indicate a training data set or one or more data sources from which observation records to be used to train the model are to be obtained. Training requests or requirements with respect to a wide variety of model families and problem domains may be received - e.g., regression models, classification models, time series models, neural network models, natural language processing models, and the like.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.

	Claim 21 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 22
	Claim 22 recites:

verifying, prior to modifying the number or type of computing resources assigned to a particular partition of the training data set to perform operations of the training technique, that a time interval since a previous modification of the number or type of computing resources assigned to the particular partition exceeds a threshold.

	Applicant’s Claim 22 merely teaches “verification” that a “time interval” exceeds a “threshold”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 22 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 23
	Claim 23 recites:

casting, by a deployment change voting module of the first computing resource, a vote as part of a distributed decision protocol to determine whether the one or more additional computing resources are to be configured.

	Applicant’s Claim 23 merely teaches “casting” a “vote”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 23 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 24
	Claim 24 recites:

designating the first computing resource as a master node with respect to computing resource deployment change decisions;

obtaining, at the first computing resource, respective sets of metrics from one or more other computing resources of the plurality of computing resources during the implementation of the training technique, including the second computing resource; and

initiating, by the first computing resource, based at least in part on analysis of the respective sets of metrics, at least one computing resource deployment change for a particular partition of the plurality of partitions, wherein the computing resource deployment change comprises a change in the number or type of computing resources assigned to perform operations of the training technique on the particular partition.

	Applicant’s Claim 24 merely teaches “designation” of a “computing resource”, “obtaining metrics”, and “initiating” a change of “computing resource”, which may be pure software. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 24 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 25
	Claim 25 recites:

determining that an amount of synchronization data transferred among a set of computing resources assigned to implement the training technique has reached a threshold; and

initiating, based at least in part on said determining, at least one computing resource deployment change for a particular partition of the training data set, wherein the computing resource deployment change comprises a change in the number or type of computing resources assigned to perform operations of the training technique on the particular partition.

	Applicant’s Claim 25 merely teaches “determining” that data has reached a “threshold” and “initiating” a “change of deployment”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 25 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 26
	Claim 26 recites:

reducing, based at least in part on analysis of one or more metrics, a number of computing resources assigned to perform operations of the training technique on a particular partition of the training data set.

	Applicant’s Claim 26 merely teaches reducing a number of assigned “resources”, which may be pure software. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 26 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 27
	Claim 27 recites:

The method as recited in claim 21, wherein the machine learning model comprises one or more of: (a) a neural network model, (b) a natural language processing model, (c) a logistic regression model, (d) a decision tree model, (e) an ensemble model, (f) a Gaussian process model, (g) a time series model, (h) a regression model other than a logistic regression model or (i) a classification model.

	Applicant’s Claim 27 merely teaches a generic “machine learning model”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 27 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 28
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “28. A system, comprising:…” Therefore, it is a “system” (or “apparatus”), which is a statutory category of invention. Therefore, the answer to the inquiry is: “YES”.

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 28 that recite abstract ideas?

	YES. The following limitations in Claim 28 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mental steps” and “mathematical concepts”:

one or more computing devices;

wherein the one or more computing devices include instructions that upon execution on or across one or more processors cause the one or more computing devices to:

provide access to a respective partition of a training data set of a machine learning model to a plurality of computing resources, including a first computing resource and a second computing resource, wherein the first computing resource is assigned to perform operations of a training technique on a first partition of the training data set, and wherein the second computing resource is assigned to perform operations of the training technique on a second partition of the training data set;

detect, during a training phase of the machine learning model, that a measure of progress of operations of the training technique through the first partition at the first computing resource exceeds a measure of progress of operations of the training technique through the second partition at the second computing resource; and

configure, during the training phase, based at least in part on the detection, one or more additional computing resources to perform at least a subset of remaining operations of the training technique on the second partition.

Step 2A (Prong Two) inquiry:

Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception?

Applicant’s claims contain the following “additional elements”:
	(1) A computing device or computing resource
	(2) A machine learning model

	A “computing device or computing resource” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0065] In various embodiments, computing device 9000 may be a uniprocessor system including one processor 9010, or a multiprocessor system including several processors 9010 (e.g., two, four, eight, or another suitable number). Processors 9010 may be any suitable processors capable of executing instructions. For example, in various embodiments, processors 9010 may be general-purpose or embedded processors implementing any of a variety of instruction set architectures (ISAs), such as the x86, PowerPC, SPARC, or MIPS ISAs, or any other suitable ISA. In multiprocessor systems, each of processors 9010 may commonly, but not necessarily, implement the same ISA. In some implementations, graphics processing units (GPUs) may be used instead of, or in addition to, conventional processors.

This “computing device or computing resource” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “machine learning model” is a broad term which is described at a high level. Applicant’s Specification recites:


[0025] In the embodiment shown in FIG. 1, the training coordinator 140 may receive 
an indication of a request 102 to train a machine learning model "M1" using a particular training data set (the data set is not shown in FIG. 1). Dynamically parallelized training of instances of a number of different categories of machine learning models associated with numerous problem domains may be managed by the coordinator 140. For example,30 various types of regression models (including models employing linear regression, logistic regression, multiple regression, stepwise regression and/or other regressionAtty. Dkt. No.: 6924-05901/P24391-USO2CON Page 10 Kowert, Hood, Munyon, Rankin & Goetzel, P.C. analysis techniques), binary classification models, multi-class classification models, natural language processing models, Gaussian process models, decision tree models, ensemble models, time series models, and/or other categories of models may all be trainable using parallel training techniques. A library 122 of several alternative training5 techniques may be available to training coordinator 140 in the embodiment shown in FIG. 1. Library 122 may include a set 123 of dynamically scalable parallelizable training techniques (PTTs), such as PTTs 130A, 130B and 130C. PTTs 130 may include a variety of optimization techniques in some embodiments, such as, for example, stochastic gradient descent (SGD), the Broyden-Fletcher-Goldfarb-Shanno (BFGS) algorithm,10 limited memory BFGS (also known as LMBFGS), and the like. At least some of the PTTs which involve optimization may have the property that as an optimization goal (e.g., a global or local minimum of a cost function) is approached, the inter-EP data transfer requirements generally tend to decrease. In such cases, as the parallel training technique 130 involving some number of EPs converges towards a solution (e.g., a set of15 model parameter values which provide predictions of a sufficiently high quality or accuracy), the amount of data that has to be transferred from (and/or to) the participant EPs for further optimization of the solution generally tends to fall. In other embodiments, the data transfer characteristics of some or all of the PTTs available to the training coordinator 140 may differ from those described above - e.g., a relatively constant20 amount of data may be transferred among the participant EPs regardless of the proximity to a solution. 


[0056] FIG. 10 is a flow diagram illustrating aspects of operations that may be performed to support dynamic scaling of execution platform sets for training machine learning models, according to at least some embodiments. As shown in element 1001, a request to generate or train a model may be received via a programmatic interface, e.g., at a component of a machine learning service similar to that described above. The request may indicate a training data set or one or more data sources from which observation records to be used to train the model are to be obtained. Training requests or requirements with respect to a wide variety of model families and problem domains may be received - e.g., regression models, classification models, time series models, neural network models, natural language processing models, and the like.

This “machine learning model” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following “additional elements”: 
	(1) A computing device or computing resource
	(2) A machine learning model
	A “computing device or computing resource” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0065] In various embodiments, computing device 9000 may be a uniprocessor system including one processor 9010, or a multiprocessor system including several processors 9010 (e.g., two, four, eight, or another suitable number). Processors 9010 may be any suitable processors capable of executing instructions. For example, in various embodiments, processors 9010 may be general-purpose or embedded processors implementing any of a variety of instruction set architectures (ISAs), such as the x86, PowerPC, SPARC, or MIPS ISAs, or any other suitable ISA. In multiprocessor systems, each of processors 9010 may commonly, but not necessarily, implement the same ISA. In some implementations, graphics processing units (GPUs) may be used instead of, or in addition to, conventional processors.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “machine learning model” is a broad term which is described at a high level. Applicant’s Specification recites:

[0025] In the embodiment shown in FIG. 1, the training coordinator 140 may receive 
an indication of a request 102 to train a machine learning model "M1" using a particular training data set (the data set is not shown in FIG. 1). Dynamically parallelized training of instances of a number of different categories of machine learning models associated with numerous problem domains may be managed by the coordinator 140. For example,30 various types of regression models (including models employing linear regression, logistic regression, multiple regression, stepwise regression and/or other regressionAtty. Dkt. No.: 6924-05901/P24391-USO2CON Page 10 Kowert, Hood, Munyon, Rankin & Goetzel, P.C. analysis techniques), binary classification models, multi-class classification models, natural language processing models, Gaussian process models, decision tree models, ensemble models, time series models, and/or other categories of models may all be trainable using parallel training techniques. A library 122 of several alternative training5 techniques may be available to training coordinator 140 in the embodiment shown in FIG. 1. Library 122 may include a set 123 of dynamically scalable parallelizable training techniques (PTTs), such as PTTs 130A, 130B and 130C. PTTs 130 may include a variety of optimization techniques in some embodiments, such as, for example, stochastic gradient descent (SGD), the Broyden-Fletcher-Goldfarb-Shanno (BFGS) algorithm,10 limited memory BFGS (also known as LMBFGS), and the like. At least some of the PTTs which involve optimization may have the property that as an optimization goal (e.g., a global or local minimum of a cost function) is approached, the inter-EP data transfer requirements generally tend to decrease. In such cases, as the parallel training technique 130 involving some number of EPs converges towards a solution (e.g., a set of15 model parameter values which provide predictions of a sufficiently high quality or accuracy), the amount of data that has to be transferred from (and/or to) the participant EPs for further optimization of the solution generally tends to fall. In other embodiments, the data transfer characteristics of some or all of the PTTs available to the training coordinator 140 may differ from those described above - e.g., a relatively constant20 amount of data may be transferred among the participant EPs regardless of the proximity to a solution. 


[0056] FIG. 10 is a flow diagram illustrating aspects of operations that may be performed to support dynamic scaling of execution platform sets for training machine learning models, according to at least some embodiments. As shown in element 1001, a request to generate or train a model may be received via a programmatic interface, e.g., at a component of a machine learning service similar to that described above. The request may indicate a training data set or one or more data sources from which observation records to be used to train the model are to be obtained. Training requests or requirements with respect to a wide variety of model families and problem domains may be received - e.g., regression models, classification models, time series models, neural network models, natural language processing models, and the like.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.

	Claim 28 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 29
	Claim 29 recites:

verify, prior to modifying the number or type of computing resources assigned to a particular partition of the training data set to perform operations of the training technique, that a time interval since a previous modification of the number or type of computing resources assigned to the particular partition exceeds a threshold.

	Applicant’s Claim 29 merely teaches “verification” that a “time interval” exceeds a “threshold”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 29 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 30
	Claim 30 recites:

cause a deployment change voting module of the first computing resource to cast a vote as part of a distributed decision protocol to determine whether the one or more additional computing resources are to be configured.

	Applicant’s Claim 30 merely teaches “casting” a “vote”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 30 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 31
	Claim 31 recites:

designate the first computing resource as a master node with respect to computing resource deployment change decisions;

cause to be obtained, at the first computing resource, respective sets of metrics from one or more other computing resources of the plurality of computing resources during the implementation of the training technique, including the second computing resource; and

cause to initiate, by the first computing resource, based at least in part on analysis of the respective sets of metrics, at least one computing resource deployment change for a particular partition of the plurality of partitions, wherein the computing resource deployment change comprises a change in the number or type of computing resources assigned to perform operations of the training technique on the particular partition.

	Applicant’s Claim 31 merely teaches “designation” of a “computing resource”, “obtaining metrics”, and “initiating” a change of “computing resource”, which may be pure software. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 31 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 32
	Claim 32 recites:

determine that an amount of synchronization data transferred among a set of computing resources assigned to implement the training technique has reached a threshold; and

initiate, based at least in part on the determination, at least one computing resource deployment change for a particular partition of the training data set, wherein the computing resource deployment change comprises a change in the number or type of computing resources assigned to perform operations of the training technique on the particular partition.

	Applicant’s Claim 32 merely teaches “determining” that data has reached a “threshold” and “initiating” a “change of deployment”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 32 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 33
	Claim 33 recites:

reduce, based at least in part on analysis of one or more metrics, a number of computing resources assigned to perform operations of the training technique on a particular partition of the training data set.

	Applicant’s Claim 33 merely teaches reducing a number of assigned “resources”, which may be pure software. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 33 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 34
	Claim 34 recites:

(a) a stochastic gradient descent technique, 

(b) a Broyden—Fletcher—Goldfarb—Shanno (BFGS) technique, or (c) a limited memory BFGS (LMBFGS) technique.

	Applicant’s Claim 34 merely teaches conventional machine learning techniques. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 34 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 35
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “35. One or more non-transitory computer-accessible storage media storing program instructions that when executed on or across one or more processors cause one or more computer systems to…” Therefore, it is a “computer-accessible storage medium”, which fails to claim a proper “computer readable medium” (i.e., a computer based “product of manufacture”) and is, therefore, NOT a statutory category of invention. Therefore, the answer to the inquiry is: “NO”.

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 35 that recite abstract ideas?

	YES. The following limitations in Claim 35 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mental steps” and “mathematical concepts”:

provide access to a respective partition of a training data set of a machine learning model to a plurality of computing resources, including a first computing resource and a second computing resource, wherein the first computing resource is assigned to perform operations of a training technique on a first partition of the training data set, and wherein the second computing resource is assigned to perform operations of the training technique on a second partition of the training data set;

detect, during a training phase of the machine learning model, that a measure of progress of operations of the training technique through the first partition at the first computing resource exceeds a measure of progress of operations of the training technique through the second partition at the second computing resource; and

cause to be configured, during the training phase, based at least in part on the detection, one or more additional computing resources to perform at least a subset of remaining operations of the training technique on the second partition.

Step 2A (Prong Two) inquiry:

Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception?

Applicant’s claims contain the following “additional elements”:
	(1) A computing device or computing resource
	(2) A machine learning model

	A “computing device or computing resource” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0065] In various embodiments, computing device 9000 may be a uniprocessor system including one processor 9010, or a multiprocessor system including several processors 9010 (e.g., two, four, eight, or another suitable number). Processors 9010 may be any suitable processors capable of executing instructions. For example, in various embodiments, processors 9010 may be general-purpose or embedded processors implementing any of a variety of instruction set architectures (ISAs), such as the x86, PowerPC, SPARC, or MIPS ISAs, or any other suitable ISA. In multiprocessor systems, each of processors 9010 may commonly, but not necessarily, implement the same ISA. In some implementations, graphics processing units (GPUs) may be used instead of, or in addition to, conventional processors.

This “computing device or computing resource” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “machine learning model” is a broad term which is described at a high level. Applicant’s Specification recites:


[0025] In the embodiment shown in FIG. 1, the training coordinator 140 may receive 
an indication of a request 102 to train a machine learning model "M1" using a particular training data set (the data set is not shown in FIG. 1). Dynamically parallelized training of instances of a number of different categories of machine learning models associated with numerous problem domains may be managed by the coordinator 140. For example,30 various types of regression models (including models employing linear regression, logistic regression, multiple regression, stepwise regression and/or other regressionAtty. Dkt. No.: 6924-05901/P24391-USO2CON Page 10 Kowert, Hood, Munyon, Rankin & Goetzel, P.C. analysis techniques), binary classification models, multi-class classification models, natural language processing models, Gaussian process models, decision tree models, ensemble models, time series models, and/or other categories of models may all be trainable using parallel training techniques. A library 122 of several alternative training5 techniques may be available to training coordinator 140 in the embodiment shown in FIG. 1. Library 122 may include a set 123 of dynamically scalable parallelizable training techniques (PTTs), such as PTTs 130A, 130B and 130C. PTTs 130 may include a variety of optimization techniques in some embodiments, such as, for example, stochastic gradient descent (SGD), the Broyden-Fletcher-Goldfarb-Shanno (BFGS) algorithm,10 limited memory BFGS (also known as LMBFGS), and the like. At least some of the PTTs which involve optimization may have the property that as an optimization goal (e.g., a global or local minimum of a cost function) is approached, the inter-EP data transfer requirements generally tend to decrease. In such cases, as the parallel training technique 130 involving some number of EPs converges towards a solution (e.g., a set of15 model parameter values which provide predictions of a sufficiently high quality or accuracy), the amount of data that has to be transferred from (and/or to) the participant EPs for further optimization of the solution generally tends to fall. In other embodiments, the data transfer characteristics of some or all of the PTTs available to the training coordinator 140 may differ from those described above - e.g., a relatively constant20 amount of data may be transferred among the participant EPs regardless of the proximity to a solution. 


[0056] FIG. 10 is a flow diagram illustrating aspects of operations that may be performed to support dynamic scaling of execution platform sets for training machine learning models, according to at least some embodiments. As shown in element 1001, a request to generate or train a model may be received via a programmatic interface, e.g., at a component of a machine learning service similar to that described above. The request may indicate a training data set or one or more data sources from which observation records to be used to train the model are to be obtained. Training requests or requirements with respect to a wide variety of model families and problem domains may be received - e.g., regression models, classification models, time series models, neural network models, natural language processing models, and the like.

This “machine learning model” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following “additional elements”: 
	(1) A computing device or computing resource
	(2) A machine learning model
	A “computing device or computing resource” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0065] In various embodiments, computing device 9000 may be a uniprocessor system including one processor 9010, or a multiprocessor system including several processors 9010 (e.g., two, four, eight, or another suitable number). Processors 9010 may be any suitable processors capable of executing instructions. For example, in various embodiments, processors 9010 may be general-purpose or embedded processors implementing any of a variety of instruction set architectures (ISAs), such as the x86, PowerPC, SPARC, or MIPS ISAs, or any other suitable ISA. In multiprocessor systems, each of processors 9010 may commonly, but not necessarily, implement the same ISA. In some implementations, graphics processing units (GPUs) may be used instead of, or in addition to, conventional processors.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “machine learning model” is a broad term which is described at a high level. Applicant’s Specification recites:

[0025] In the embodiment shown in FIG. 1, the training coordinator 140 may receive 
an indication of a request 102 to train a machine learning model "M1" using a particular training data set (the data set is not shown in FIG. 1). Dynamically parallelized training of instances of a number of different categories of machine learning models associated with numerous problem domains may be managed by the coordinator 140. For example,30 various types of regression models (including models employing linear regression, logistic regression, multiple regression, stepwise regression and/or other regressionAtty. Dkt. No.: 6924-05901/P24391-USO2CON Page 10 Kowert, Hood, Munyon, Rankin & Goetzel, P.C. analysis techniques), binary classification models, multi-class classification models, natural language processing models, Gaussian process models, decision tree models, ensemble models, time series models, and/or other categories of models may all be trainable using parallel training techniques. A library 122 of several alternative training5 techniques may be available to training coordinator 140 in the embodiment shown in FIG. 1. Library 122 may include a set 123 of dynamically scalable parallelizable training techniques (PTTs), such as PTTs 130A, 130B and 130C. PTTs 130 may include a variety of optimization techniques in some embodiments, such as, for example, stochastic gradient descent (SGD), the Broyden-Fletcher-Goldfarb-Shanno (BFGS) algorithm,10 limited memory BFGS (also known as LMBFGS), and the like. At least some of the PTTs which involve optimization may have the property that as an optimization goal (e.g., a global or local minimum of a cost function) is approached, the inter-EP data transfer requirements generally tend to decrease. In such cases, as the parallel training technique 130 involving some number of EPs converges towards a solution (e.g., a set of15 model parameter values which provide predictions of a sufficiently high quality or accuracy), the amount of data that has to be transferred from (and/or to) the participant EPs for further optimization of the solution generally tends to fall. In other embodiments, the data transfer characteristics of some or all of the PTTs available to the training coordinator 140 may differ from those described above - e.g., a relatively constant20 amount of data may be transferred among the participant EPs regardless of the proximity to a solution. 


[0056] FIG. 10 is a flow diagram illustrating aspects of operations that may be performed to support dynamic scaling of execution platform sets for training machine learning models, according to at least some embodiments. As shown in element 1001, a request to generate or train a model may be received via a programmatic interface, e.g., at a component of a machine learning service similar to that described above. The request may indicate a training data set or one or more data sources from which observation records to be used to train the model are to be obtained. Training requests or requirements with respect to a wide variety of model families and problem domains may be received - e.g., regression models, classification models, time series models, neural network models, natural language processing models, and the like.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.

	Claim 35 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 36
	Claim 36 recites:

verify, prior to modifying the number or type of computing resources assigned to a particular partition of the training data set to perform operations of the training technique, that a time interval since a previous modification of the number or type of computing resources assigned to the particular partition exceeds a threshold.

	Applicant’s Claim 36 merely teaches “verification” that a “time interval” exceeds a “threshold”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 36 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 37
	Claim 37 recites:

cause a deployment change voting module of the first computing resource to cast a vote as part of a distributed decision protocol to determine whether the one or more additional computing resources are to be configured.

	Applicant’s Claim 37 merely teaches “casting” a “vote”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 37 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 38
	Claim 38 recites:

designate the first computing resource as a master node with respect to computing resource deployment change decisions;

cause to be obtained, at the first computing resource, respective sets of metrics from one or more other computing resources of the plurality of computing resources during the implementation of the training technique, including the second computing resource; and

cause to initiate, by the first computing resource, based at least in part on analysis of the respective sets of metrics, at least one computing resource deployment change for a particular partition of the plurality of partitions, wherein the computing resource deployment change comprises a change in the number or type of computing resources assigned to perform operations of the training technique on the particular partition.

	Applicant’s Claim 38 merely teaches “designation” of a “computing resource”, “obtaining metrics”, and “initiating” a change of “computing resource”, which may be pure software. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 38 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 39
	Claim 39 recites:

determine that an amount of synchronization data transferred among a set of computing resources assigned to implement the training technique has reached a threshold; and

initiate, based at least in part on the determination, at least one computing resource deployment change for a particular partition of the training data set, wherein the computing resource deployment change comprises a change in the number or type of computing resources assigned to perform operations of the training technique on the particular partition.

	Applicant’s Claim 39 merely teaches “determining” that data has reached a “threshold” and “initiating” a “change of deployment”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 39 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 40
	Claim 40 recites:

reduce, based at least in part on analysis of one or more metrics, a number of computing resources assigned to perform operations of the training technique on a particular partition of the training data set.

	Applicant’s Claim 40 merely teaches reducing a number of assigned “resources”, which may be pure software. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 40 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.




Conclusion
	Any inquiries concerning this communication or earlier communications from the examiner should be directed to Wilbert L. Starks, Jr., who may be reached Monday through Friday, between 8:00 a.m. and 5:00 p.m. EST. or via telephone at (571) 272-3691 or email:  Wilbert.Starks@uspto.gov.

	If you need to send an Official facsimile transmission, please send it to (571) 273-8300. 

	If attempts to reach the examiner are unsuccessful the Examiner’s Supervisor (SPE), Kakali Chaki, may be reached at (571) 272-3719.

	Hand-delivered responses should be delivered to the Receptionist @ (Customer Service Window Randolph Building 401 Dulany Street, Alexandria, VA 22313), located on the first floor of the south side of the Randolph Building. 

	Finally, information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Moreover, status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) toll-free @ 1-866-217-9197.

            /WILBERT L STARKS/
            Primary Examiner, Art Unit 2122

WLS
10 SEP 2022